                 Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 1 of 22




 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   NICHOLAS COOPER, a Washington State           )
     citizen; and RICHARD WEINSTEIN, a             ) NO.
10   Georgia citizen,                              )
                                                   ) COMPLAINT
11
                                     Plaintiffs,   )
12                                                 ) JURY DEMAND
            v.                                     )
13                                                 )
     AGRIFY CORPORATION f/k/a                      )
14   AGRINAMICS CORPORATION, a Nevada              )
15   corporation,                                  )
                                                   )
16                                  Defendant.     )
                                                   )
17

18          Plaintiffs Nicholas Cooper and Richard Weinstein (collectively, “Plaintiffs”) allege as
19   follows:
20                                  NATURE OF THE ACTION
21          Plaintiffs Cooper and Weinstein were integral employees of both TriGrow Systems, Inc.
22   (“TriGrow”) and Agrify Corporation (“Agrify”). Cooper served as TriGrow’s Chief Executive
23   Officer and Weinstein as its Chief Business Development Officer. Cooper and Weinstein merged
24   TriGrow into Agrify after receiving repeated false promises from Agrify. Once the merger
25   occurred and they became employees of Agrify, Cooper and Weinstein procured substantial
26
     COMPLAINT - 1                                                          CORR|DOWNS PLLC
     Case No.                                                               100 WEST HARRISON STREET
                                                                            SUITE N440
                                                                            SEATTLE, WA 98119
                                                                            206.962.5040
                     Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 2 of 22




 1   purchase orders and provided Agrify with significant institutional knowledge, access to key

 2   business, client and investor relationships, a robust business pipeline, sales training, and invaluable

 3   credibility in the industry. When it came time for Agrify to fulfill the promises which induced the

 4   merger and Cooper and Weinstein’s employment with Agrify, it wrongfully terminated Cooper

 5   and Weinstein in an unlawful attempt to avoid its statutory and contractual obligations.

 6   Specifically, Agrify deprived Cooper and Weinstein of commissions and equity interests in Agrify.

 7                                      I.     JURISDICTION AND VENUE

 8              1.       Pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1367 this Court has jurisdiction over

 9   Plaintiffs’ claims as Plaintiffs and Defendants are citizens of different states and the amount in

10   controversy exceeds $75,000.00.

11              2.       Pursuant to 28 U.S.C. § 1391(b) venue is proper in the United States District Court

12   for the Western District of Washington.

13                                                   II.    PARTIES

14              3.       Plaintiff Nicholas Cooper (“Cooper”) is and has been at all times material to this

15   lawsuit a resident of Bellevue, Washington.

16              4.       Plaintiff Richard Weinstein (“Weinstein”) is and has been at all times material to

17   this lawsuit a resident of Atlanta, Georgia.

18              5.       Defendant Agrify Corporation f/k/a Agrinamics (“Agrify” or “Agrinamics”) 1 is a

19   Nevada corporation with its principal place of business at 101 Middlesex Turnpike, Suite 7, PMB

20   326, Burlington, Massachusetts 01803. At all times relevant to this lawsuit, Defendant Agrify

21   conducted business in King County, Washington.

22                                          III. FACTS
     A.         Background of TriGrow and Agrify.
23
                6.       TriGrow provided end-to-end cultivation solutions for the indoor agriculture
24
     marketplace.
25

26   1
         Agrinamics simply changed its name to Agrify Corporation in 2019.

     COMPLAINT - 2                                                                  CORR|DOWNS PLLC
     Case No.                                                                       100 WEST HARRISON STREET
                                                                                    SUITE N440
                                                                                    SEATTLE, WA 98119
                                                                                    206.962.5040
                 Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 3 of 22




 1          7.       Defendant Agrify f/k/a Agrinamics was a supplier to TriGrow subject to an

 2   exclusive license agreement whereby TriGrow was the exclusive distributor.

 3          8.       Cooper was the Chief Executive Officer and majority owner of TriGrow.

 4          9.       Weinstein was the Chief Business Development Officer of TriGrow and, at one

 5   point, was the Chief Business Development Officer of Agrinamics.

 6          10.      Between 2017 and May 2019, although TriGrow and Agrify f/k/a Agrinamics were

 7   legally two separate companies, they operated as one with a shared team and resources.

 8          11.      Between 2017 and November 4, 2019, TriGrow held an exclusive license to

 9   Agrify’s Intellectual Property.

10          12.      Between 2017 and May 30, 2019, TriGrow was indirectly responsible for, and

11   expended substantial financial resources in, developing Agrify’s hardware, software, and

12   intellectual property, compensating employees’ wages, marketing and selling Agrify’s products,

13   and cultivating clients, while Agrify held the intellectual property.

14          13.      On November 1, 2018, all Agrify employees were transferred to TriGrow, who

15   continued to pay for the majority of Agrify’s expenses, and TriGrow assigned any improvements

16   to the intellectual property back to Agrify.

17          14.      Between 2017 and May 2019, TriGrow paid for all of Agrify’s expenses, including

18   to develop the intellectual property, with the understanding and representation from Agrify that

19   the two companies would merge with beneficial terms for TriGrow and its stockholders.

20          15.      On February 7, 2019, Raymond Chang (“Chang”), through an affiliate, provided

21   TriGrow with a lead investment term sheet for their Series A financing. Based on a

22   recommendation from Agrify’s president at the time, TriGrow did not pursue a deal with Chang.

23   In June 2019, Agrify then accepted an investment from Agrify’s current CEO Chang, through an

24   affiliate, and stifled production to TriGrow thereby causing delays and disadvantaging TriGrow,

25   its customers, and its stockholders.

26
     COMPLAINT - 3                                                           CORR|DOWNS PLLC
     Case No.                                                                100 WEST HARRISON STREET
                                                                             SUITE N440
                                                                             SEATTLE, WA 98119
                                                                             206.962.5040
                Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 4 of 22




 1          16.      Agrify was enriched and obtained the benefit of TriGrow’s efforts and financial

 2   resources without honoring the intent of its relationship, representations, and agreements to

 3   TriGrow.

 4   B.     Agrify Promises Weinstein a 5% Equity Interest in Agrify.

 5          17.      In September 2018, approximately sixteen months before the merger, Weinstein

 6   was in discussions with TriGrow and Agrify, then Agrinamics, about potential employment. At

 7   the time of the discussion, all employees of the two companies were technically employed by

 8   Agrify. On November 1, 2018, all Agrify employees were transferred over to TriGrow.

 9          18.      On September 12, 2018, Agrify sent Weinstein an Employment Offer Letter which

10   stated: “Incentive Stock Options (‘ISO’): By separate agreement you will be awarded options for

11   Common Stock shares. All terms, including the exercise price and vesting schedule, are governed

12   by that agreement and the award is subject to approval by the Board of Directors.”

13          19.      Following the September 12, 2018 Employment Offer, TriGrow and Agrify agreed

14   that Weinstein would be provided 5% equity in both TriGrow and Agrify.

15          20.      In September 2018, Weinstein began working for Agrify. On November 1, 2018,

16   Agrify then transferred Weinstein’s employment (and all Agrify employees) to TriGrow, but he

17   continued to work for both companies.

18          21.      After Weinstein began his employment, Agrify’s then President Matthew Liotta

19   continued to reaffirm Agrify’s promise to provide Weinstein with a 5% equity interest in Agrify.

20          22.      With respect to the promise for a 5% equity interest in TriGrow, on or about

21   January 1, 2019, TriGrow granted Weinstein a 5% equity interest via its Employee Stock

22   Ownership Plan (“ESOP”).

23          23.      Despite its oral promise and assurance, Agrify never provided Weinstein with a 5%

24   (or any) equity interest in Agrify.

25

26
     COMPLAINT - 4                                                            CORR|DOWNS PLLC
     Case No.                                                                 100 WEST HARRISON STREET
                                                                              SUITE N440
                                                                              SEATTLE, WA 98119
                                                                              206.962.5040
                 Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 5 of 22




     C.        Agrify Acquires TriGrow Via a Reverse Merger.
 1
               24.   On or about August 26, 2019, Agrify’s current CEO Raymond Chang held a
 2
     meeting with Cooper and Weinstein to discuss a potential merger.
 3
               25.   As detailed below, Agrify made several misrepresentations and promises to induce
 4
     Cooper and Weinstein to agree to the merger and to accept employment with Agrify.
 5
               26.   On or about November 21, 2019, TriGrow signed the Merger Term Sheet.
 6
               27.   On or about January 17, 2020, TriGrow was sold via a reverse merger to Agrify
 7
     and the merger closed (“Merger”).
 8
               28.   On or about January 20, 2020, Agrify offered Cooper a position as Founder & Chief
 9
     Evangelist and Weinstein a position as Vice President of Business Development with a promise
10
     that both would be provided an ESOP and commission plan.
11
               29.   On or about January 23, 2020, both Cooper and Weinstein became employees of
12
     Agrify.
13
     D.        On the Eve of the Merger, Agrify Induces Weinstein to “Cancel” his TriGrow ESOP
14             Interest Based on an Oral Promise for an Interest in Agrify Post-Merger.
15             30.   While employed at TriGrow, Weinstein was granted 527,500 shares via the

16   TriGrow ESOP, which constituted 50% of the TriGrow ESOP pool.

17             31.   In the event of a merger, TriGrow’s employee ESOP participants were to have their

18   interest in TriGrow fully vest.

19             32.   As the merger approached, Agrify told Weinstein and TriGrow’s other ESOP

20   participants that they needed to cancel and extinguish their equity interests under the ESOP to

21   avoid purported tax liability issues.

22             33.   Specifically, Agrify orally represented and convinced Weinstein that if he

23   extinguished his ESOP interest via a written agreement, Agrify would provide a grant that would

24   “mirror” his extinguished interest in TriGrow, which worked out to a 0.5% fully diluted equity

25   interest in Agrify.

26
     COMPLAINT - 5                                                            CORR|DOWNS PLLC
     Case No.                                                                 100 WEST HARRISON STREET
                                                                              SUITE N440
                                                                              SEATTLE, WA 98119
                                                                              206.962.5040
               Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 6 of 22




 1          34.      Based on Agrify’s representations that the TriGrow ESOP had to be cancelled

 2   during the 2019 tax year and before the merger date, Weinstein signed a Stock Option Cancellation

 3   Agreement dated December 31, 2019.

 4          35.      The Stock Option Cancellation Agreement expressly stated that no consideration

 5   was being provided in exchange for Weinstein’s cancellation of his TriGrow ESOP interest:

 6   “…without receiving any cash, equity awards or other consideration…”

 7          36.      Agrify’s representations that it would provide an equity interest in Agrify that

 8   would “mirror” the interest Weinstein had in TriGrow were made with the intention of inducing

 9   Weinstein to sign the Stock Option Cancellation Agreement.

10          37.      While Weinstein executed the Stock Option Cancellation Agreement, Agrify never

11   followed through on its promise that it would provide Weinstein with a 0.5% interest in Agrify.

12   E.     In Conjunction With the Merger, Agrify Promises to Employ Weinstein Pursuant to
            the Terms of the Offer Letter In Exchange for Weinstein Releasing Agrify from Past
13          Liability.
14          38.      On or about January 23, 2020, as part of the Merger and in effort to protect Agrify

15   from future claims, Agrify required Weinstein to sign a Release of Claims Agreement (“the

16   Release”) which purported to release Agrify and TriGrow from any potential liability related to

17   Weinstein.

18          39.      As consideration for the Release, Agrify promised to employ Weinstein “under the

19   terms stated in an offer letter to be provided herewith,” a direct reference to the Offer Letter and

20   Special Bonus Plan.

21          40.      Agrify failed to provide the promised consideration contained in the Release

22   because it did not provide Weinstein with employment under the terms stated in the Offer Letter.

23          41.      On information and belief, at the time Agrify promised the consideration stated in

24   the Release, it intended to and did induce reliance by Weinstein, but it did not have the present

25   intention of fulfilling that promise.

26
     COMPLAINT - 6                                                              CORR|DOWNS PLLC
     Case No.                                                                   100 WEST HARRISON STREET
                                                                                SUITE N440
                                                                                SEATTLE, WA 98119
                                                                                206.962.5040
              Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 7 of 22




     F.     To Induce Cooper and Weinstein to Accept Employment, Agrify Promises Cooper
 1          and Weinstein Commission and Equity via Offer Letter and “Special Bonus Plan.”
 2          42.      In effort to induce Cooper and Weinstein to accept employment with Agrify, Agrify
 3   promised Cooper and Weinstein substantial commission and ESOP benefits as part of their
 4   employment with Agrify. In their January 20, 2020 Offer Letters (“Offer Letter(s)”) Agrify
 5   represented that “[a]dditional commission and ESOP agreement will be supplied within thirty (30)
 6   days of Start Date.”
 7          43.      After Weinstein pressed for more information on the terms of the commission plan,
 8   Agrify’s CEO sent Cooper and Weinstein an email entitled “Special Bonus Plan” on January 23,
 9   2020, in which Agrify’s CEO clearly stated that if Cooper and Weinstein both signed their
10   respective Offer Letters immediately (before the end of the day) Agrify would provide them with:
11                   43.1   1% cash commission to Cooper and Weinstein for all of Agrify’s booked
12                          revenue before 6/30/2020;
13                   43.2   The above cash commission plan automatically extends for another six (6)
14                          months if achieving $10 million before 6/30/2020; and
15                   43.3   0.5% equity for Cooper and Weinstein if Agrify achieved $10 million
16                          booked revenue before 6/30/2020 (collectively, “Special Bonus Plan”).
17          44.      That same email also stated that if Cooper and Weinstein did not sign the Offer
18   Letter that same day, there would be no future for them with Agrify.
19          45.      Relying on the Offer Letter and Special Bonus Plan from Agrify’s CEO, Cooper
20   and Weinstein signed their Offer Letters the evening of January 23, 2020.
21          46.      Agrify never provided Cooper or Weinstein with a different or additional
22   commission agreement.
23          47.      Cooper and Weinstein based their respective decisions to join and work for Agrify
24   in reliance on the “Special Bonus Plan.”
25

26
     COMPLAINT - 7                                                               CORR|DOWNS PLLC
     Case No.                                                                    100 WEST HARRISON STREET
                                                                                 SUITE N440
                                                                                 SEATTLE, WA 98119
                                                                                 206.962.5040
               Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 8 of 22




     G.     “Booked Revenue” Under the Special Bonus Plan Included the Value of All Purchase
 1          Orders.
 2          48.      On information and belief, Agrify prepares its accounting in accordance with
 3   generally accepted accounting principles (GAAP).
 4          49.      Agrify’s vertical farming units (AVFU) product is highly specialized equipment
 5   that requires a lengthy sales, design, permitting, and implementation cycle. This includes the
 6   necessary involvement of the customer and their multiple external third parties (e.g., architects,
 7   engineers, local municipalities, and contractors) before the AVFU can be delivered.
 8          50.      Given the complexity of Agrify’s product cycle, it has historically taken a minimum
 9   of 12 months from when a customer signs a product purchase order to when the performance
10   obligations are satisfied by transferring control of the product to the customer. Therefore, revenue
11   is generally not recognized as GAAP revenue, i.e., recognized revenue, until 12 months (or more)
12   after a purchase order is booked.
13          51.      Although not defined in the Special Bonus Plan, “booked revenue” was understood
14   to mean the total economic value that Agrify has under contract, i.e., the value of executed
15   purchase orders, as opposed to recognized revenue when the product is delivered.
16          52.      The Special Bonus Plan promised to Cooper and Weinstein was consistent with the
17   manner in which Agrify’s compensated other commissioned employees. Specifically, Agrify Sales
18   Team members earned commission based on secured purchase orders or deposits without full
19   payment from the customer, i.e., “booked revenue.”
20   H.     Based on Agrify’s Performance and the Terms of the Special Bonus Plan, Cooper and
            Weinstein Were Entitled to 1% Commissions and 0.5% Equity in Agrify.
21
            53.      Based on information and belief, Agrify procured and executed purchase orders in
22
     excess of $10 million before June 30, 2020, which automatically extended the cash commission
23
     plan through the end of 2020.
24

25

26
     COMPLAINT - 8                                                              CORR|DOWNS PLLC
     Case No.                                                                   100 WEST HARRISON STREET
                                                                                SUITE N440
                                                                                SEATTLE, WA 98119
                                                                                206.962.5040
               Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 9 of 22




 1          54.      Based on information and belief, by March 31, 2020, Agrify’s own Q1 board

 2   PowerPoint presentation document indicated that it had booked purchase orders and SaaS contracts

 3   valued at approximately $19 million:

 4                   54.1   1401 Case Growing: $11,144,000 ($8,612,000 in Equipment and

 5                          $2,532,000 in SaaS contract value);

 6                   54.2   Phytotherapy: $7,156,900 ($5,654,500 in Equipment and $1,502,400 in

 7                          SaaS contract value); and

 8                   54.3   Vertical Growth First Phase: $410,800 ($326,000 in Equipment and

 9                          $76,800 in SaaS contract value).

10          55.      On information and belief, additional purchase orders were procured during the first

11   half of 2020 but not officially booked until Q3 or later.

12          56.      Agrify’s December 2020 S-1 filing with the Securities and Exchange Commission

13   references $36.9 million in booked purchase orders for the first nine months of 2020, and Agrify’s

14   January 2020 S-1A filing references an increase to $59.3 million in booked purchase orders or

15   purchase commitments by December 31, 2020.

16          57.      Cooper and Weinstein were responsible for procuring and enabling a substantial

17   portion of the purchase orders and purchase commitments booked by Agrify in 2020. Many of the

18   purchase orders booked by Agrify were facilitated via Cooper and Weinstein’s knowledge,

19   expertise, and/or relationship and credibility with clients and other industry personnel.

20          58.      Cooper and Weinstein performed all of their obligations and duties under their

21   employment agreements with Agrify.

22          59.      Because Agrify surpassed the $10 million milestone well before June 30, 2020, it

23   became clear that Agrify would have to make good on the Special Bonus Plan agreements with

24   Cooper and Weinstein, including extension of the period for 1% commission and an award of 0.5%

25   equity in Agrify to each.

26
     COMPLAINT - 9                                                               CORR|DOWNS PLLC
     Case No.                                                                    100 WEST HARRISON STREET
                                                                                 SUITE N440
                                                                                 SEATTLE, WA 98119
                                                                                 206.962.5040
                Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 10 of 22




     I.        To Further Induce Acceptance of Employment, Agrify Also Promises Cooper and
 1             Weinstein Participation in Agrify’s ESOP.
 2             60.   Cooper and Weinstein’s January 20, 2020 Offer Letters with Agrify also granted
 3   them shares in Agrify via an ESOP that was to be instituted within thirty (30) days of February 1,
 4   2020.
 5             61.   In violation of Weinstein’s Offer Letter, Agrify never granted him shares under the
 6   ESOP within thirty (30) days.
 7             62.   As Vice President, Weinstein understood that he would be granted stock options
 8   commensurate with the other TriGrow senior executives hired by Agrify at the VP level, which on
 9   information and belief was an initial grant of approximately 85,000 stock options.
10             63.   On May 6, 2020, Agrify issued 63,593 stock options to Cooper under the ESOP,
11   which were subsequently cancelled just over a month later when Agrify terminated him.
12             64.   Agrify initially terminated Weinstein on March 20, 2020, as part of a “Reduction
13   in Force”, but it promptly rehired him in April 2020. Agrify’s rehire offer letter included 33,916
14   non-qualified stock options. But that grant was subsequently cancelled just weeks later when
15   Agrify terminated Weinstein.
16   J.        Agrify Terminates Cooper and Weinstein Eleven Days Prior to the End of the First
               Commission Term and Withholds Wages and Equity Due Pursuant to the Special
17             Bonus Plan.
18             65.   Instead of compensating Cooper and Weinstein as agreed under the Special Bonus
19   Plan, Agrify willfully, intentionally, and/or knowingly withheld commissions and equity due to
20   them and wrongfully terminated them on June 19, 2020—just eleven (11) days before the first
21   commission term ended on June 30, 2020.
22             66.   On information and belief, Cooper and Weinstein are each entitled to at least
23   $593,000 in commission through 2020 as well as 0.5% equity interest on a fully diluted basis in
24   Agrify.
25

26
     COMPLAINT - 10                                                             CORR|DOWNS PLLC
     Case No.                                                                   100 WEST HARRISON STREET
                                                                                SUITE N440
                                                                                SEATTLE, WA 98119
                                                                                206.962.5040
              Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 11 of 22




 1          67.     Agrify terminated Cooper and Weinstein to avoid paying them earned wages,

 2   including commission and equity.

 3          68.     Agrify knowingly and/or intentionally did not pay Cooper and Weinstein all wages

 4   due, including commission and equity, at the conclusion of their employment.

 5          69.     To date, Agrify has not paid Cooper and Weinstein wages due, including

 6   commission and equity.

 7          70.     As a result of Agrify’s willful withholding of Cooper and Weinstein’s wages,

 8   Agrify has been unjustly enriched to the detriment of Cooper and Weinstein.

 9          71.     As a direct, foreseeable, and proximate result of Agrify’s actions, Cooper and

10   Weinstein have suffered lost wages, lost opportunities, emotional distress, incurred attorneys’ fees

11   and litigation costs, and other damages to be determined at trial.

12                                 IV. CLAIMS
                             FIRST CAUSE OF ACTION:
13            VIOLATION OF WASHINGTON’S WAGE WITHHOLDING STATUTE
14                               RCW 49.52 et seq.
            72.     Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
15
     Complaint as though set forth in full herein.
16
            73.     RCW 49.52.050(2) prohibits an employer from willfully and intentionally
17
     withholding wages due to an employee.
18
            74.     Upon the conclusion of the employment relationship an employer must pay its
19
     employee all wages.
20
            75.     Agrify was contractually required to pay Cooper all commissions, equity, and
21
     shares due under the Offer Letter and Special Bonus Agreement. Such commissions, equity, and
22
     shares constituted wages due to Cooper.
23
            76.     During the course of Cooper’s employment with Agrify, Agrify met the
24
     benchmarks that obligated Agrify to award Cooper with the commission and equity as set forth in
25
     Cooper’s Offer Letter and Special Bonus Agreement.
26
     COMPLAINT - 11                                                             CORR|DOWNS PLLC
     Case No.                                                                   100 WEST HARRISON STREET
                                                                                SUITE N440
                                                                                SEATTLE, WA 98119
                                                                                206.962.5040
                Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 12 of 22




 1             77.     At the conclusion of Cooper’s employment relationship, Agrify did not pay Cooper

 2   all wages due.

 3             78.     To date, Agrify has not paid Cooper all wages due.

 4             79.     Agrify wrongfully terminated Cooper’s employment eleven (11) days before the

 5   expiration of the initial commission period in order to withhold wages, including commission and

 6   equity.

 7             80.     RCW 49.52.070 provides in relevant part that any employer who violates the

 8   provisions of RCW 49.52.050 shall be liable for double damages, attorneys’ fees, and costs.

 9             81.     As a result of Agrify’s unlawful withholding of wages due to Cooper, he has been

10   damaged in an amount to be determined at trial. Cooper will also seek an award pursuant to RCW

11   49.52.070 for double damages and his attorneys’ fees and costs.

12                                SECOND CAUSE OF ACTION:
                     VIOLATION OF GEORGIA’S WAGE WITHHOLDING STATUTE
13
                                      O.C.G.A. § 34 et al.
14             82.     Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
15   Complaint as though set forth in full herein.
16             83.     Georgia’s wage payment provision under O.C.G.A. § 34-7-2 requires all employers
17   who hire employees for an indefinite time to make wage and salary payments to such employees
18   in the full net amount of wages or earnings due to the employee.
19             84.     Georgia law defines “wages” as “all remuneration for personal services, including
20   commissions and bonuses and the cash value of all remuneration paid in any medium other than
21   cash.”
22             85.     Agrify was contractually required to pay Weinstein all commissions, equity, and
23   shares due under the Offer Letters and Special Bonus Agreement. Such commissions, equity, and
24   shares constituted wages due to Weinstein.
25

26
     COMPLAINT - 12                                                             CORR|DOWNS PLLC
     Case No.                                                                   100 WEST HARRISON STREET
                                                                                SUITE N440
                                                                                SEATTLE, WA 98119
                                                                                206.962.5040
                Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 13 of 22




 1             86.   During the course of Weinstein’s employment with Agrify, Agrify met the

 2   benchmarks that obligated Agrify to award Weinstein with the commission and equity as set forth

 3   in Weinstein’s Offer Letter and Special Bonus Agreement.

 4             87.   To date, Agrify has not paid Weinstein all wages due.

 5             88.   Agrify wrongfully terminated Weinstein’s employment eleven (11) days before the

 6   expiration of the initial commission period in order to withhold wages, including commission and

 7   equity.

 8             89.   As a result of Agrify’s wrongful termination and unlawful withholding of wages

 9   due to Weinstein under Georgia law, he has been damaged in an amount to be determined at trial,

10   including attorneys’ fees and costs.

11                            THIRD CAUSE OF ACTION:
               BREACH OF CONTRACT RE COOPER’S EMPLOYMENT AGREEMENT
12
               90.   Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
13
     Complaint as though set forth in full herein.
14
               91.   On January 23, 2020, Cooper and Agrify entered into an employment agreement
15
     whereby Cooper would serve as Founder & Chief Evangelist in exchange for certain commission
16
     and equity set forth in Cooper’s Offer Letter and Special Bonus Agreement.
17
               92.   During Cooper’s employment with Agrify, Agrify met the benchmarks that
18
     obligated Agrify to award Cooper with the commission and equity as set forth in Cooper’s Offer
19
     Letter and Special Bonus Agreement.
20
               93.   Cooper performed all of his obligations and duties under the employment
21
     agreement with Agrify.
22
               94.   Under Washington State law, Agrify breached its employment agreement with
23
     Cooper by failing to deliver commission and equity as set forth in Cooper’s Offer Letter and
24
     Special Bonus Agreement.
25

26
     COMPLAINT - 13                                                           CORR|DOWNS PLLC
     Case No.                                                                 100 WEST HARRISON STREET
                                                                              SUITE N440
                                                                              SEATTLE, WA 98119
                                                                              206.962.5040
                 Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 14 of 22




 1          95.      As a direct, foreseeable, and proximate result of Agrify’s breach of contract, Cooper

 2   suffered and continues to suffer damages in an amount to be proven at trial.

 3                          FOURTH CAUSE OF ACTION:
            BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING RE COOPER
 4
            96.      Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
 5
     Complaint as though set forth in full herein.
 6
            97.      On January 23, 2020, Cooper and Agrify entered into an employment agreement
 7
     whereby Cooper would serve as Founder & Chief Evangelist in exchange for certain commission
 8
     and equity set forth in Cooper’s Offer Letter and Special Bonus Agreement.
 9
            98.      During the course of Cooper’s employment, Agrify obtained the full benefit of its
10
     bargain and Cooper performed all of his obligations and duties under the employment agreement.
11
            99.      Despite Cooper’s performance, Agrify wrongfully terminated Cooper’s
12
     employment in order to willfully withhold wages due and deprive him of the full benefit of the
13
     contract.
14
            100.     Under Washington State law, Agrify’s actions constitute a breach of the duty of
15
     good faith and fair dealing.
16
            101.     As a direct, foreseeable, and proximate result of Agrify’s actions, Cooper has
17
     suffered damages to be determined at trial.
18

19                         FIFTH CAUSE OF ACTION:
          BREACH OF CONTRACT RE WEINSTEIN’S EMPLOYMENT AGREEMENT
20
            102.     Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
21
     Complaint as though set forth in full herein.
22
            103.     Weinstein and Agrify entered into an employment agreement whereby Weinstein
23
     would serve as Vice President of Business Development in exchange for certain commission and
24
     equity set forth in Weinstein’s Offer Letter and Special Bonus Agreement.
25

26
     COMPLAINT - 14                                                              CORR|DOWNS PLLC
     Case No.                                                                    100 WEST HARRISON STREET
                                                                                 SUITE N440
                                                                                 SEATTLE, WA 98119
                                                                                 206.962.5040
                 Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 15 of 22




 1          104.     During the course of Weinstein’s employment with Agrify, Agrify met the

 2   benchmarks that obligated Agrify to award Weinstein with the commission and equity as set forth

 3   in Weinstein’s Offer Letter and Special Bonus Agreement.

 4          105.     Weinstein performed all of his obligations and duties under the employment

 5   agreement with Agrify.

 6          106.     Under Georgia law, Agrify breached its employment agreement with Weinstein by

 7   failing to deliver commission and equity, to include 0.5% equity as commission compensation

 8   under the Special Bonus Plan and an ESOP grant under Weinstein’s Offer Letter.

 9          107.     As a direct, foreseeable, and proximate result of Agrify’s breach of contract,

10   Weinstein suffered and continues to suffer damages in an amount to be proven at trial.

11                          SIXTH CAUSE OF ACTION:
          BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING RE WEINSTEIN
12
            108.     Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
13
     Complaint as though set forth in full herein.
14
            109.     On January 23, 2020, Weinstein and Agrify entered into an employment agreement
15
     whereby Weinstein would serve as Vice President of Business Development in exchange for
16
     certain commission and equity set forth in Weinstein’s Offer Letter and Special Bonus Agreement.
17
            110.     During the course of Weinstein’s employment, Agrify obtained the full benefit of
18
     its bargain and Weinstein performed all of his obligations and duties under the employment
19
     agreement.
20
            111.     Despite Weinstein’s performance, Agrify wrongfully terminated Weinstein’s
21
     employment in order to willfully withhold wages due and deprive him of the full benefit of the
22
     contract.
23
            112.     Under Georgia law, Agrify’s actions constitute a breach of the duty of good faith
24
     and fair dealing.
25

26
     COMPLAINT - 15                                                           CORR|DOWNS PLLC
     Case No.                                                                 100 WEST HARRISON STREET
                                                                              SUITE N440
                                                                              SEATTLE, WA 98119
                                                                              206.962.5040
              Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 16 of 22




 1          113.    As a direct, foreseeable, and proximate result of Agrify’s actions, Weinstein has

 2   suffered damages to be determined at trial.

 3                        SEVENTH CAUSE OF ACTION:
            BREACH OF CONTRACT RE WEINSTEIN’S 5% INTEREST IN AGRIFY
 4
            114.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
 5
     Complaint as though set forth in full herein.
 6
            115.    Weinstein and Agrify, then Agrinamics, entered into an agreement whereby
 7
     Weinstein would serve as Chief Business Development Officer in exchange for 5% equity in both
 8
     Agrify and TriGrow.
 9
            116.    Agrify then transferred Weinstein’s employment to TriGrow. Before and after
10
     transferring Weinstein to TriGrow, Agrify reaffirmed its promise that it would provide Weinstein
11
     the promised 5% equity in Agrify.
12
            117.    During Weinstein’s employment with Agrify and TriGrow, Weinstein performed
13
     all of his obligations and duties.
14
            118.    Under Georgia law, Agrify breached its agreement with Weinstein by failing to
15
     deliver the promised 5% equity in Agrify.
16
            119.    As a direct, foreseeable, and proximate result of Agrify’s breach of contract,
17
     Weinstein suffered and continues to suffer damages in an amount to be proven at trial.
18

19                              EIGHTH CAUSE OF ACTION:
                       BREACH OF CONTRACT RE WEINSTEIN’S RELEASE
20
            120.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
21
     Complaint as though set forth in full herein.
22
            121.    On or about January 23, 2020, as part of the Merger and in effort to protect Agrify
23
     from future claims, Agrify required Weinstein to sign a Release of Claims Agreement (“the
24
     Release”) which purported to release Agrify and TriGrow from any potential liability related to
25
     Weinstein.
26
     COMPLAINT - 16                                                            CORR|DOWNS PLLC
     Case No.                                                                  100 WEST HARRISON STREET
                                                                               SUITE N440
                                                                               SEATTLE, WA 98119
                                                                               206.962.5040
              Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 17 of 22




 1          122.    As consideration for the Release, Agrify promised to employ Weinstein “under the

 2   terms stated in an offer letter to be provided herewith,” a direct reference to the Offer Letter and

 3   Special Bonus Plan.

 4          123.    Agrify’s failure to honor the terms of the Offer Letter and Special Bonus Plans

 5   amounts to a material breach of the Release and excuses further performance by Weinstein.

 6          124.    As a direct, foreseeable, and proximate result of Agrify’s breach, rescission of the

 7   Release is the appropriate remedy.

 8                            NINTH CAUSE OF ACTION:
             FRAUD IN THE INDUCEMENT REGARDING WEINSTEIN’S RELEASE
 9
            125.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
10
     Complaint as though set forth in full herein.
11
            126.    Agrify made false representations to Weinstein that if he signed the Release of
12
     Claims Agreement, Agrify would employ him under the terms of the Offer Letter and Special
13
     Bonus Plans.
14
            127.    Agrify knew or believed the representation to be false as evidenced by Agrify’s
15
     failure to honor the terms of the Offer Letter and Special Bonus Plan.
16
            128.    In making these false representations, Agrify intended to induce Weinstein to
17
     execute the Release.
18
            129.    Weinstein justifiably relied upon Agrify’s false representations and on or about
19
     January 23, 2020, he executed the Release.
20
            130.    As a direct, foreseeable, and proximate result of Agrify’s fraudulent inducement,
21
     Weinstein is entitled to rescission of the Release under both Georgia and Massachusetts law.
22

23                                 TENTH CAUSE OF ACTION:
                                UNJUST ENRICHMENT RE COOPER
24
            131.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
25
     Complaint as though set forth in full herein.
26
     COMPLAINT - 17                                                             CORR|DOWNS PLLC
     Case No.                                                                   100 WEST HARRISON STREET
                                                                                SUITE N440
                                                                                SEATTLE, WA 98119
                                                                                206.962.5040
              Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 18 of 22




 1          132.    On January 23, 2020, Cooper and Agrify entered into an employment agreement

 2   whereby Cooper would serve as Founder & Chief Evangelist in exchange for certain commission

 3   and equity set forth in Cooper’s Offer Letter and Special Bonus Agreement.

 4          133.    Agrify received the benefit of Cooper’s employment without compensating him

 5   wages due, including commission and equity.

 6          134.    These circumstances make it unjust for Agrify to retain the benefit of Cooper’s

 7   employment without compensation of wages.

 8          135.    Under Washington law, Cooper is entitled to compensation due under his Offer

 9   Letter and Special Bonus Agreement.

10          136.    As a direct, foreseeable, and proximate result of Agrify’s actions, Cooper has

11   suffered damages to be determined at trial.

12                               ELEVENTH CAUSE OF ACTION:
                              UNJUST ENRICHMENT RE WEINSTEIN
13
            137.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
14
     Complaint as though set forth in full herein.
15
            138.    On January 23, 2020, Weinstein and Agrify entered into an employment agreement
16
     whereby Weinstein would serve as Vice President of Business Development in exchange for
17
     certain commission and equity set forth in Weinstein’s Offer Letter and Special Bonus Agreement.
18
            139.    Agrify received the benefit of Weinstein’s employment without compensating him
19
     wages due, including commission and equity.
20
            140.    These circumstances make it unjust for Agrify to retain the benefit of Weinstein’s
21
     employment without compensation of wages.
22
            141.    Under Georgia law, Weinstein is entitled to compensation due under his Offer
23
     Letter and Special Bonus Agreement.
24
            142.    As a direct, foreseeable, and proximate result of Agrify’s actions, Weinstein has
25
     suffered damages to be determined at trial.
26
     COMPLAINT - 18                                                           CORR|DOWNS PLLC
     Case No.                                                                 100 WEST HARRISON STREET
                                                                              SUITE N440
                                                                              SEATTLE, WA 98119
                                                                              206.962.5040
              Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 19 of 22




 1                        TWELFTH CAUSE OF ACTION:
       WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY RE COOPER
 2
            143.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
 3
     Complaint as though set forth in full herein.
 4
            144.    An employer is liable for wrongful termination if the discharge may have been
 5
     motivated by reasons that contravene a clear mandate of public policy.
 6
            145.    Washington has a strong policy in favor of payment of wages due to employees.
 7
            146.    Agrify was contractually required to pay Cooper all commissions and equity due
 8
     under the Offer Letters and Special Bonus Agreement. Such commissions and equity constituted
 9
     wages due to Cooper.
10
            147.    Agrify terminated Cooper to avoid paying the wages due to him. This unlawful
11
     withholding of Cooper’s wages violated RCW 49.52 et seq. and constitutes employer misconduct
12
     which gives rise to a claim for wrongful termination against public policy.
13
            148.    Cooper is not prohibited from asserting a claim for wrongful termination in
14
     violation of public policy by the existence of any exclusive, alternative statutory remedies,
15
     regardless of whether or not such statutory remedies are adequate.
16
            149.    As a direct, foreseeable, and proximate result of this wrongful termination, Cooper
17
     suffered and continues to suffer damages in an amount to be proven at trial.
18
            150.    Cooper’s damages include, but are not limited to, lost wages and opportunities
19
     (including salary, commissions, equity interests, and the value of ESOP grants), attorneys’ fees,
20
     litigation costs, and emotional distress.
21
                           THIRTEENTH CAUSE OF ACTION:
22
               FRAUD IN THE INDUCEMENT REGARDING THE STOCK OPTION
23                           CANCELLATION AGREEMENT

24          151.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this

25   Complaint as though set forth in full herein.

26
     COMPLAINT - 19                                                            CORR|DOWNS PLLC
     Case No.                                                                  100 WEST HARRISON STREET
                                                                               SUITE N440
                                                                               SEATTLE, WA 98119
                                                                               206.962.5040
              Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 20 of 22




 1          152.    Agrify orally made false representations to Weinstein that if he extinguished his

 2   ESOP interest via the Stock Option Cancellation Agreement, Agrify would “mirror” his interest

 3   in TriGrow and provide him a 0.5% equity interest in Agrify to make up for the cancellation of his

 4   TriGrow ESOP.

 5          153.    Agrify knew or believed the representation to be false or had knowledge that it had

 6   an insufficient basis for making this representation.

 7          154.    In making these false representations, Agrify intended to induce Weinstein to

 8   consent to the Stock Option Cancellation Agreement.

 9          155.    Weinstein justifiably relied upon Agrify’s false representations and on December

10   31, 2019, he executed the Stock Option Cancellation Agreement.

11          156.    As a direct, foreseeable, and proximate result of Agrify’s fraudulent inducement,

12   Weinstein has suffered damages in an amount to be determined at trial and he is entitled to

13   rescission of the Stock Option Cancellation Agreement under both Georgia and Nevada law.

14                              FOURTEENTH CAUSE OF ACTION:
                                GEORGIA PROMISSORY ESTOPPEL
15
            157.    Plaintiff(s) re-alleges and incorporates herein all preceding paragraphs in this
16
     Complaint as though set forth in full herein.
17
            158.    Agrify orally made false representations to Weinstein that if he extinguished his
18
     ESOP interest via the Stock Option Cancellation Agreement, Agrify would “mirror” his interest
19
     in TriGrow and provide him a 0.5% equity interest in Agrify to make up for the cancellation of his
20
     TriGrow ESOP.
21
            159.    Agrify reasonably expected that its promise would cause Weinstein to justifiably
22
     rely on those representations.
23
            160.    Weinstein did, in fact, rely to his detriment on Agrify’s false promises related to
24
     the Stock Option Cancellation Agreement.
25

26
     COMPLAINT - 20                                                            CORR|DOWNS PLLC
     Case No.                                                                  100 WEST HARRISON STREET
                                                                               SUITE N440
                                                                               SEATTLE, WA 98119
                                                                               206.962.5040
              Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 21 of 22




 1          161.    Under Georgia law, Weinstein is entitled to reliance damages related to the

 2   unfulfilled promises.

 3          162.    As a direct, foreseeable, and proximate result of Agrify’s actions, Weinstein has

 4   suffered damages to be determined at trial.

 5                                   V. REQUEST FOR RELIEF

 6          163.    All general and special damages sustained by Plaintiffs including, but not limited

 7   to, economic damages, backpay, front pay, a gross-up for negative tax consequences, and

 8   emotional distress damages;

 9          164.    Punitive damages pursuant to statute;

10          165.    Reinstatement;

11          166.    Rescission of Weinstein’s Release of Claims Agreement;

12          167.    Interest calculated at the maximum amount allowable by law, including pre- and

13   post-judgment interest;

14          168.    Costs and disbursements pursuant to statute;

15          169.    Reasonable attorneys’ fees as allowed by law; and

16          170.    Any and all additional economic or equitable relief allowed by law or equity as the

17   Court deems appropriate.

18          ///

19          ///

20          ///

21          ///

22          ///

23          ///

24          ///

25          ///

26
     COMPLAINT - 21                                                            CORR|DOWNS PLLC
     Case No.                                                                  100 WEST HARRISON STREET
                                                                               SUITE N440
                                                                               SEATTLE, WA 98119
                                                                               206.962.5040
            Case 2:21-cv-00061-JRC Document 1 Filed 01/19/21 Page 22 of 22




 1         DATED this 19th day of January, 2021.

 2                                           CORR|DOWNS PLLC
 3

 4                                           By s/ Jacob M. Downs
                                                Jacob M. Downs, WSBA No. 37982
 5                                              100 W. Harrison St., Suite N440
                                                Seattle, WA 98119
 6
                                                Telephone: 206.962.5040
 7                                              jdowns@corrdowns.com

 8
                                             By s/ Jacqueline Hackler
 9                                              Jacqueline Hackler, WSBA No. 52636
                                                100 W. Harrison St., Suite N440
10
                                                Seattle, WA 98119
11                                              Telephone: 206.962.5040
                                                jhackler@corrdowns.com
12
                                             Attorneys for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26
     COMPLAINT - 22                                                     CORR|DOWNS PLLC
     Case No.                                                           100 WEST HARRISON STREET
                                                                        SUITE N440
                                                                        SEATTLE, WA 98119
                                                                        206.962.5040
